PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/679,572
Filing Date: 11 Nov 2019
Appellant(s): Burns et al.



__________________
Lauer, Mai-Tram
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/26/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/8/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant appeals on page 6, line 11-page 7, line 11 that the combination of Bis et al. (US 6,442,415 B1) and Polaschegg (US 4,966,579) is improper because Bis and Polaschegg are related to completely different fields of medical application. Appellant argues that Bis is related to coronary artery imaging using contrast fluid to provide a pulsed injection technique that delivers contrast fluid during a diastolic phase of the cardiac cycle whereas Polaschegg is directed to solve the problem of controlling closed infusion on a continuous basis of several solutions or medicaments. Appellant further continues to argue the different medical application of Polaschegg by reciting that Polaschegg uses the multiple infusion pumps to infuse multiple solutions wherein each infusion pump is connected to respective delivery conduits wherein each delivery conduit comprises a clamping valve. In response, Bis discloses each and every limitations of the claimed invention except for the valving mechanism positioned in fluid communication between the injector and the delivery catheter, wherein the valving mechanism is actuated by the controller wherein, during the injection by the injector, a flow of the medium at the target injection site is modulated by the valving mechanism so as to at least partially synchronize with the derived at least one parameter of the flow of blood. Furthermore, Bis is silent regarding structural details of the injector 24. Therefore, one of ordinary skill in the art will not be able to determine the structural details of the injector in order to control the fluid flow in response to the control signals received from a controller 30 of Bis based on the sensor signal of Bis. Polaschegg describes the structural details of the injector 3, 4 (Polaschegg) and the valving mechanism 7, 8 (Polaschegg) to control the fluid flow using a controller based on the MPEP 2141.01(a)). 
Appellant further argues on page 7, line 12-page 8, line 4 that the problem solved by Polaschegg is not applicable to the system of Bis because Bis is silent regarding “a valving mechanism … flow of blood” and Bis uses a controller to directly control the injector in response to an EKG sensor whereas Polaschegg uses air sensors and flow sensors to control the valving mechanism to regulate the fluid flow. Appellant further argues Polaschegg’s air sensors and flow sensors do not meet the claimed “sensor” limitations because they detect medication solution flow, not a flow parameters as claimed. In response, Bis reference modified in view of Polaschegg will not include “air sensors and flow sensors” of Polaschegg. Instead, Bis reference modified in view of Polaschegg will involve using valving mechanism of Polaschegg into the apparatus of Bis by placing the valving mechanism of Polaschegg at the location indicated by label “Valving mechanism” in figure 1 below. Bis already teaches using controller to control the fluid flow regulation based on sensor signals received from sensor of Bis. Similarly Polaschegg also teaches using the controller to control the fluid flow by regulating the valving mechanism based on the sensor signals. Therefore, modifying Bis’s apparatus in view of Polaschegg will result in using the controller of Bis to control the valving mechanism of Polaschegg to regulate the fluid flow based on the sensor of Bis. Thus, the problem solved by Polaschegg is applicable to the system of Bis.

    PNG
    media_image2.png
    642
    548
    media_image2.png
    Greyscale

Appellant further argues on page 8, lines 5-13, that even if the references relied upon teach that all aspects of the claimed invention were individually known in the art, and that the modifications of the prior art to meet the claimed invention would have been well within the ordinary skill in the art, these conditions are not sufficient to establish a prima facie case of obviousness without some objective reason to combine the teachings of the references. Appellant further argues that one of skill in the art would not add the clamping valves 7 and 8 of one of ordinary skill in the art would not be able to conclude that Bis already teaches “flow of the injected contrast is already electronically controlled in response to sensor input, even without inclusion of a valve”. Polaschegg provides the structural details of the injector and the valving mechanism to regulate the fluid flow using a controller based on sensor signals. Therefore, one of ordinary skill in the art would be compelled to use Polaschegg reference to modify the apparatus of Bis to teach the missing structural limitations of Bis’s apparatus.
Appellant further argues on page 8, lines 14-19 that modification of Bis in view of Polaschegg is not a modification that one of ordinary skill in the art would have made absent impermissible hindsight reconstruction. In response, as explained in response to other arguments, Bis is silent regarding structural details of the injector which is taught by Polaschegg. Therefore, Polaschegg is a proper analogous art that one of ordinary skill in the art would rely upon to teach the structural details of the apparatus needed in order to operate the Bis’s apparatus. Examiner further provided the motivation to combine Bis and Polaschegg “for the purpose of using an alternative well-known approach to accurately control the fluid delivery into the patient with minimal human error (column 1, line 64-column 2, line 21)”. Therefore, Bis is modified in view of Polaschegg without any impermissible hindsight reconstruction.


Respectfully submitted,
/NILAY J SHAH/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        
Conferees:
/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783                                                                                                                                                                                                        /SUNIL K SINGH/Supervisory Patent Examiner, Art Unit 3700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.